Citation Nr: 1103455	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for an additional disability as a result of VA treatment for 
an aortic valve replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1988. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of the 
Department of Veterans Affairs (VA).

In December 2007 and October 2009, the Board remanded the claim 
to the RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  

For the reasons explained below, the appeal is REMANDED to the RO 
via the AMC for additional action.  VA will notify the appellant 
if further action on his part is required.


REMAND

The appellant contends, in essence, that he sustained an 
additional heart disability because an August 2000 aortic valve 
replacement was performed incorrectly by VA and required repeat 
surgery in January 2001.

The Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Court in Stegall has indicated, 
moreover, that if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, the 
Board itself errs in failing to ensure compliance.  Id. at 271.  
Thus, while the Board regrets the additional delay in this case, 
for the reasons discussed below, the case must be returned to the 
AMC/RO for compliance with the Board's December 2007 and October 
2009 remand directives.  

In December 2007 and October 2009 remands, the Board directed the 
RO/AMC to obtain the Veteran's complete VA medical records, 
including all handwritten reports and signed consent documents 
for any procedures performed.  The RO/AMC obtained copies of 
electronic records from the VA Medical Centers (VAMCs) in 
Washington, DC, and Richmond, VA, but no handwritten reports or 
signed consent documents were obtained.  The claims file does not 
include any negative responses from the VAMCs indicating that 
they did not have these records.  Hence, it is unclear whether 
these records are unavailable or the VAMCs simply failed to 
provide them.  The Board points out that VA has a duty to obtain 
records in the custody of a Federal department or agency and will 
end its efforts to obtain such records only if VA concludes that 
the records sought do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c)(2).  
Hence, a remand is warranted so that either these records can be 
obtained or, if unavailable, a determination can be made that 
future attempts to obtain such records would be futile.  

In the October 2009 remand, the Board directed the RO/AMC to 
schedule the Veteran for a VA examination, by a cardiovascular 
specialist, to determine whether the Veteran has additional 
disability resulting from VA treatment, and, if so, whether such 
disability was the result of fault on the part of VA or due to an 
event not reasonable foreseeable.  The claims file reflects that 
the RO/AMC requested a VA examination; however, an examination of 
the Veteran was not scheduled.  Rather, a cardiologist at the 
VAMC in Philadelphia, PA, performed a review of the claims file 
and rendered medical opinions without actually examining the 
Veteran.  As the Veteran's representative pointed out in the 
December 2010 Informal Hearing Presentation, the Board's remand 
directives were not complied with and remand, consistent with 
Stegall, is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of the Veteran's complete VA 
medical records, including but not limited to 
all handwritten reports and signed consent 
documents, nursing notes, physician's notes, 
consultations reports, tests, and imaging 
studies for procedures performed in August 
2000 (aortic valve replacement) and in 
January 2001 (repeat surgery) should be 
obtained and associated with the appellate 
record.

The RO/AMC should document its efforts to 
obtain all VA records, including handwritten 
reports and signed consent documents.  If any 
records are unavailable, the RO/AMC should 
make a determination as to whether further 
efforts to obtain the records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).    

2.  Thereafter, the Veteran should be 
scheduled for VA examination, by a 
cardiovascular specialist.  The VA physician 
should provide opinions responding to the 
following:

a.  Is it at least as likely as not (at least 
a 50 percent probability or greater) that the 
Veteran has additional chronic heart 
disability following VA treatment in August 
2000 and January 2001?  If so, please 
identify the chronic disability (and 
associated impairment of function).  Please 
also indicate whether the additional 
disability is due to the VA treatment in 
August 2000 and January 2001 or is due to 
other factors, such as the natural 
progression of the underlying disease 
process.

b.  If there is no additional chronic 
disability, it should be specifically stated.  
If additional chronic heart disability is 
found, the cardiologist is to indicate 
whether the record reflects any carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in the hospital treatment 
provided, and also whether any additional 
disability is due to an event not reasonably 
foreseeable as a consequence of the 
treatment/care provided.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of any 
examination, a review of the medical evidence 
of record, and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4. After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


